Citation Nr: 1002051	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).


FINDING OF FACT

The competent medical evidence of record does not show a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), related to active service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  


In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's letters, dated in September 2003, December 2004, and 
March 2006, advised the Veteran of the foregoing elements of 
the notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.

The RO has also made all reasonable attempts to verify the 
stressor claimed by the Veteran.  Specifically, the Veteran 
alleged that Major William E. Adams and Captain John D. 
Curran, who were officers assigned to his unit, were killed 
in May 1971.  The RO found that the specific stressor 
reported by the Veteran consisting of the deaths of the two 
officers assigned to his unit has been confirmed by the 
Combat Area Casualty File and the Adjutant General Central 
Casualty File.  However, the Veteran did not provide any 
details surrounding their deaths or evidence of the 
relationship with them.  In April 2007, the RO made a formal 
finding that despite their repeated requests for details 
regarding the alleged inservice stressor in September 2003, 
December 2004, and December 2005, no such details were 
received.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple VA examinations to determine the etiology of any 
psychiatric disorder found.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  These medical examinations were based 
upon a complete review of the Veteran's claims file, and the 
VA examiner provided a written rationale for the conclusion 
reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

Historically, the Veteran served on active duty in the Army 
from September 1969 to September 1971, with service in 
Vietnam from October 1970 to September 1971.  Service 
personnel records revealed that he was assigned to the 
Headquarters Company, 229th Aviation Battalion, 1st Cavalry 
Division, and subsequently transferred to Company A, 227th 
Aviation Battalion, 1st Cavalry Division, as a Cook.  His 
service personnel records do not show that he participated in 
combat.

The Veteran's service treatment records are negative for any 
psychiatric complaints or diagnoses.  After separation from 
military service, in a March 2003 VA treatment report, the 
Veteran complained of alcohol abuse and the report gave a 
diagnosis of alcohol dependence.  VA treatment reports, dated 
in July 2003 and August 2003, gave a diagnosis of substance-
induced depression and major depression, respectively.

An October 2003 VA examination for PTSD provided a diagnosis 
of possible PTSD.  However, the report noted an assessment 
that it is unlikely that the Veteran had PTSD.  The report 
stated that the Veteran himself attributed most of his 
problems to alcohol and not PTSD.  The VA examiner noted that 
it was difficult to determine if the Veteran's brief symptom 
narration was valid.  The examiner stated that the Veteran 
was unable to elaborate on those symptoms and that the 
Veteran was irritable when asked for details.

In a February 2004 VA treatment report, the Veteran reported 
that while on active duty he learned that a helicopter was 
hit by a rocket and people were killed, but that he did not 
observe the incident.  He also reported that he had 
flashbacks about the incident 10 to 15 years ago.  The report 
noted a history of chronic alcohol dependency and mood 
disorder due to dysphoric condition.

A February 2005 VA PTSD examination report stated that the 
Veteran's claims file had been reviewed.  After a review of 
the Veteran's history and a mental status examination, an 
assessment of PTSD was conducted.  The report stated that the 
Veteran's DSM-IV diagnoses were chronic alcohol dependency, 
substance-induced mood disorder and anxiety, nicotine 
dependence, mild cognitive deficit, and personality disorder, 
not otherwise specified.  The report concluded that the 
Veteran did not meet DSM-IV PTSD criteria.  In support of 
this conclusion, the VA examiner noted that a trauma was not 
identified under Criteria A as the Veteran's narratives about 
traumatic experiences were diffuse, vague, and not specific.  
The report also noted that Criteria B to F were not endorsed.

An August 2005 private medical report stated that the Veteran 
carried a diagnosis of major depression, panic disorder, and 
PTSD.  The report also stated that the Veteran's symptoms 
were quite consistent with a diagnosis of PTSD as there had 
been no other traumatic experiences in his life other than 
his tour of duty in Vietnam.

An August 2005 VA treatment report noted that the Veteran had 
a private psychiatrist who thought the Veteran had PTSD, 
however noted that two VA psychiatrists who conducted a 
Compensation & Pension examination both ruled out PTSD.

In April 2007, the Veteran underwent another VA examination 
for PTSD.  In the VA examination report, the Veteran report 
that while he served on active duty in Company A, 1st 
Cavalry, as a Cook, he saw 2 of his friends killed.  Based on 
the Veteran's reported history, the VA examiner provided an 
assessment of PTSD with alcohol dependence in remission.  The 
examiner noted that the Veteran's PTSD symptoms increased due 
to unstructured time since his unemployment, and opined that 
it was more likely that his combat experience was the cause 
of his PTSD.

The preponderance of the medical evidence of record does not 
show a current diagnosis of PTSD for VA purposes.  To satisfy 
VA requirements, a diagnosis of PTSD must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.  In this case, the 
record includes some references to PTSD that do not meet the 
requirements of a DSM-IV diagnosis.  The August 2005 private 
medical report simply stated that the Veteran had a previous 
diagnosis of PTSD.  The report relied only on information 
entered into the Veteran's medical history or reported by the 
Veteran himself.  While the April 2007 VA examination report 
gave an assessment of PTSD, this medical opinion was 
primarily based on the Veteran's statement that he saw two of 
his friends killed, which is contradicted by his earlier 
statement in February 2004 that he did not observe the 
incident where two officers in his unit were killed.  Both 
the August 2005 private medical report and the April 2007 VA 
examination report were based upon a history provided by the 
Veteran.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Such evidence cannot enjoy the presumption of truthfulness, 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise, and a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (finding that "in order for any 
testimony to be probative of any fact, the witness must be 
competent to testify as to the facts under consideration").  
The United States Court of Appeals for Veterans Claims has 
held that medical professionals are not competent to 
transform a lay history, unenhanced by medical comment, into 
competent medical evidence based on their status as medical 
professionals.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

In contrast, in forming their opinions, the examiners in 
October 2003 and February 2005 reviewed the Veteran's entire 
file in detail and conducted a comprehensive psychiatric 
examination in accordance with DSM-IV criteria, and provided 
a rationale for their opinions.  

Accordingly, the medical evidence of records does not show a 
current diagnosis of PTSD for VA purposes.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
section 1110 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  As such, service connection 
for PTSD is not warranted.

In addition, the Board finds that service connection for a 
psychiatric disorder is also not warranted.  In making this 
determination, current medical evidence reveals diagnoses of 
substance-induced mood disorder; mood disorder due to 
dysphoric condition; major depression; anxiety disorder; 
panic disorder; and personality disorder, not otherwise 
specified.  However, it is not shown by the medical evidence 
of record that any of these diagnosed disorders are related 
to service.  The first postservice medical treatment for a 
psychiatric disorder is not shown until 2003, which is 32 
years after his discharge from military service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Although the Veteran contends that his 
current psychiatric disorder resulted from his military 
service, these statements are not competent evidence to 
establish a diagnosis or etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  The weight of the 
competent evidence of record demonstrates that a chronic 
psychiatric disorder began years after the Veteran's military 
service and is not shown to be related thereto.

The Board has considered the benefit of the doubt doctrine 
when making these findings, but the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b) 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a psychiatric disorder, 
to include PTSD, is not warranted.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


